Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an advertisement module configured to” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 11-14 are dependent from claim 9, and thus are inherited the above deficiency.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 15 rejected under 35 U.S.C. 101 because they are system claims without including at least a hardware element. As a result, they are interpreted as software per se. It is respectfully suggested to amend claims to include at least one hardware element (e.g. computing processor, memory…).
Claims 2-5 and 7 are dependent claims from claim 1, and thus inherited the above deficiency.
Claims 16-17 are dependent claims from claim 15, and thus inherited the above deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 11-17 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Saylor et al (“Saylor” US 7,457,397 B), published on November 25, 2008.
As to claim 1, Saylor teaches “A system for enabling a computing system to converse with a human, wherein the system comprises a virtual agent server comprising:   a database configured to store a plurality of nodes” in figures 12-13.
Saylor teaches “wherein, a first set of nodes represent statements that can be made by a human” in figure 13 (set of nodes represents human part of human-system conversation such as “Cambridge”, “newton”, “Thursday 9PM for party of 3”…).
Saylor teaches “a second set of nodes represent statements that can be made by the computing system” in figure 3 (nodes of “direction where are you coming from”, “reservations for what day?”…).
Saylor teaches “the first set of nodes and the second set of nodes are interconnected” in figure 3.
Saylor teaches “and the interconnection enables the computing system to select at least one of the statements represented by one of the second set of nodes, based on a statement from the human, which is mapped to one of the statements represented by one of the first set of nodes” figure 13 (when user selects reservation node (for what day), the computing system would accordingly selects confirm node (based on the previous user selection of reservation node)).
	Saylor teaches “and [[.]] a learning module configured to process a learning data to: generate the first set of nodes and the second set of nodes; and build interconnection between the first set of nodes and the second set of nodes” in figure 13 (a restaurant review feature is created by generating two set of nodes, first set 
As to claim 2, Saylor teaches “The system according to claim 1, wherein at least one of the first set of nodes is directly connected to a plurality of second set of nodes” in figure 13.
As to claim 3, Saylor teaches “wherein the system is configured to select one among the plurality of second set of nodes, as a response to a statement represented by one of the first set of nodes to which the plurality of second set of nodes is directly connected, based on a path navigated to reach the one of the first set of nodes to which the plurality of second set of nodes is directly connected” in figure 13 (path navigates the reservation process, for example, including “reservation for what day?”, “confirm which Thursday…”, “Thursday 9PM. How many?”, “Thursday 9PM for party of 3”…).
As to claim 4, Saylor teaches “wherein the system is configured to enable a customer representative to converse with the human if a statement made by the human is not mapped to any of the first set of nodes” in figure 3 (if statement made by human is “HULL” that is not mapped to any of the nodes of (“CAMBRIDE”, “NEWTON”), system still provides the direction to that statement).
As to claim 5, Saylor teaches “wherein the system is configured to enable a customer representative to converse with the human if a statement made by the human is mapped to one of the first set of nodes, which is not connected to any of the second set of nodes at a lower hierarchy” in figure 13.
As to claim 7, Saylor teaches “wherein the learning data comprises conversation data between a first category of humans and a second category of humans” col. 68: 53-56 (information of AT&T include what was hearing from Bob Smith).
As to claim 9, Saylor teaches “A computerized system for communicating advertisements during a digitally enabled conversation, the system comprises a virtual agent server comprising: a processor configured to: track a conversation between at least a first entity and a second entity” in col. 9:50-55 (advertisement VAd provides user with option to purchase good during the interface or conversation between at least a first entity and a second entity).
Saylor teaches “determine intent of the first entity based on information about aggregated actions of the first entity; and identify one or more advertisements relevant to the first entity’s intent” in col. 52: 15-19 (target advertisement is made as a result of determining intent/actions of users).
Saylor teaches “communicate an advertisement as part of the conversation, wherein the advertisement is directed at the first entity; identify if a response by the first entity, as part of the conversation, is to the advertisement; and carry out at least one action if the response is to the advertisement” in col. 44: 65-68, col. 45:1-2 and col. 52: 15-19 (Conversation was monitor and advertisement presented was tracked) and in col. 69:4-45 (advertisement was input into a conversation, then user may select the number of advertisement to call for appropriate restaurant).
As to claim 11, Saylor teaches “wherein the system is configured to obtain information about the first entity's aggregated actions from at least one external source, wherein the external source comprises at least one of one or more web applications used by the first entity or database comprising information about the first entity” in col. 3: 20-32 (web-based interface was used to enable user to select the recorded audio content to be included in a desired VPage. Noting that VPage is used to provide interaction system between user and a telephony system for example).
As to claim 12, Saylor teaches “wherein the system is configured to obtain information about the first entity's aggregated actions from at least one of a current or previous communication session involving the first entity, wherein the communication session is tracked by the system” col. 68: 53-56 (information of AT&T include what was hearing from Bob Smith).
As to claim 13, Saylor teaches “wherein the communicated advertisement includes at least one of text, image, video, audio or hyperlink” in col. 9: 50-52 (voice advertisement corresponds to audio).
As to claim 14, Saylor teaches “wherein the system is further configured to customize the advertisement before communicating the advertisement to the first entity” in col. 12: 1-5 (movie advertisement is customized).
As to claim 15, Saylor teaches “A computerized system for communicating advertisements, wherein the system comprises a virtual agent server comprising an advertisement module [[is]] configured to communicate advertisement in at least three stages, wherein, in a first stage, advertisement comprising a plurality of items is communicated to a first user” in col. 9: 50-56 (“The VAd may be selected based on the content requested by the user” corresponds to the first stage; “VAdvertisement may comprise a portion or a complete VPage that advertises a product or service using voice” corresponds to the second stage; “VAd may provide the user with the option to purchase a good or service during the interface” corresponds to the third stage; “
Saylor teaches “in a second stage, information about one of the plurality of items is communicated to the first user” in col. 9: 50-56 (VAdvertisement may comprise a portion or a complete VPage that advertises a product or service using voice” corresponds to the second stage).
Saylor teaches “in a third stage, an offer corresponding to the item, which was communicated in the second stage, is communicated to the first user” in col. 9: 50-56 (“VAd may provide the user with the option to purchase a good or service during the interface” corresponds to the third stage).
As to claim 16, Saylor teaches “wherein the system is configured to initiate the second stage in case the user has expressed interest in the first stage” in col. 9: 50-56 (based on the content requested by the user, then the corresponding advertisement will be introduced to user).
As to claim 17, Saylor teaches “wherein the system is configured to initiate the third stage in case the user has expressed interest in the second stage” in col. 9: 50-56 (if user is interested in products being advertised, then user is provided with option to purchase them).




Response to Arguments
Regarding Applicant’s argument with respect to 101 rejection, Applicant’s argument is respectfully considered, but is not persuasive. Claims 1 and 15 do not recite any hardware element and thus the 101 rejection is still respectfully maintained.
Regarding Applicant’s argument with respect to claim 1, Applicant argues “We humbly submit that the excerpts disclose a completely irrelevant technique. Moreover, in D1, the system does not disclose a configuration to learn and build data tree from a learning data. Rather, the queries and corresponding answers of the data tree are hard coded while creating the content of voice pages (refer col.59: 5-11). Therefore, the foregoing clearly establishes the contrasting nature of the techniques adopted in the system of claim 1 and cited reference”. Applicant’s argument is respectfully considered, but is not persuasive. First of all, “a learning data” recited in claim 1, is not described in enough details to further narrow claim 1 scope. Data disclosed by Saylor et al, includes directions to a restaurant from places such as Cambridge, Newton or Hull are considered learning data because they have been provided or learned from different sources or references.
Regarding Applicant’s argument with respect to claim 9, Applicant argues “The technique disclosed in D1 is fundamentally different from the above mentioned technique. In D1, as pointed out (col.9: 50-58) by the Learned Examiner, the user directly requests the content to the system and the system does not determine the intent of the user. This is a very simple, straightforward and unambitious method of displaying content to the user. It does not involve technological complexities that are disclosed in the system of claim 9. Therefore, it is evident that the cited reference does not disclose any technique to determine the intent of a user based on the aggregated information of the user”. Applicant’s argument is respectfully considered, but is not persuasive. The “technological complexities that are disclosed in the system of claim 9” is not described clearly enough to be persuasive. How claim 9 involves technological complexities, needs to explain by fact and the meet and bound (what actually recite in the clam) of the claim in order to support Applicant’s argument.
Regarding Applicant’s argument with respect to claim 15, Applicant argues “Now, the stark difference is that, in the system of claim 15, the advertisements are streamlined based on the interest of the user and only the offers corresponding to the products that the user is interested is communicated to the user. On the contrary, in D1, there is no such streamlining process is carried out, rather an option to purchase is provided to all the products or services advertised in the voice advertisements. Therefore, the technique disclosed in claim 15 enables identifying relevant advertisements and providing offers associated with the products thereby improving the overall performance of the system”. Applicant’s argument is respectfully considered, but is not persuasive. The so called “streamlining process” is not clearly recited in the claim language. It is rather an Applicant’s interpretation. However, the Examiner’s interpretation with respect to Saylor et al (per cited columns), is a streamlining process comprising steps identifying relevant advertisements.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon-Fri. 9:30am-7pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LOC TRAN/
Primary Examiner, Art Unit 2165